Title: To George Washington from Brigadier General Charles Scott, 29 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 29th 1778
          
          Your Excellencys favour of the 27th came to hand the Same evening. it did not Surprise me atall to Hear that the troops that had imbarked (except the involeeds[)] Wear Still in the Bay. as I had never heard with certainty that they had saild, untill Your Excellency informd Me by letter of the 22d Inst. when I supposd they might Have droped down in the Night without my Observers Knoledg. but my observers did then & Still continue to inform me that the troops Supposd to be going to the West Indies are not Yet Saild. however I was led to believe that Your Excellency Must have had some better int[e]lligence from the Jerseys than I was able to git, and therfore directed all my Spies to make the inquiry as Your Excellency Directed respecting the total evacuation or not, the Corps left &c. I have not been able to git any Intelligence that could be depended on these two days Past—Colo. Gist who is now down Near the enemys Lines informs me that all the New Corps except Simcoes are marched for New York and that there are not more than 
            
            
            
            one Hundred Stationd on this Side of the Bridg. but he is so awkward about these things that I am not able to know any of the particulars. one of my Spys who was Strongly recommended by Genl Morris returnd from the City last night after a Stay of twelve days He knows nothing or will not tell me any thing atall. I suspect he is a Rascal and shall treat him accordinly—I have Made particular inquiry about the Refugees petition But have not heard whether or not it has been deliverd. I have two very good men on long Island from whence I Expect the Best Intilligence possable every hour. but am Some what fearfull of the Storms preventing their passing the Sound. I have many others on both Sides the North River from their Long Silence I am proswaded that the enemy Are very Still as I am well assurd that if the enemy had Made any Movement they would give me notice as soon as possable—Deserters from the enemy are pruty numerous. Inclosd Your Excellency will receive Accounts from the most Intelligent among them.
          My unhappy Misfortuns make It indispensably Necessary that I should leave the armey in a few weaks. I therfore Conceive it my duty to give Your Excellency this early Notice that Matters may Be arranged Accordingly. it would be Needless for me to enter into a Long detale of this matter untill I Have the Honor of Seeing You. in Mean time be assurd Sir that it is not Choice but Mear Necessaty that Compells the Measure. I am Your Excellencys Obt Servant
          
            Chs Scott
          
          
          P.s: Since writing the above I recd the inclosd letter from Majr Talmadge.
          
        